Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18             PageID.1     Page 1 of 34



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN

    EXECUTIVE AMBULATORY SURGICAL
    CENTER, LLC, AS ASSIGNEE OF                     Civil Action No:
    TAMIKA BURRELL                                  Judge:

                               Plaintiff,
                                                    Removed from Sixth Circuit Court
    -vs-                                            2018-170082-NF

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY,

                            Defendant.


                                    NOTICE OF REMOVAL

           NOW COMES, Defendant State Farm Mutual Automobile Insurance Company

  (“State Farm”), by its attorneys Julie A. Taylor & Associates, removes this action from the

  Sixth Judicial Circuit Court, State of Michigan, where it is now pending, to the United

  States District Court for the Eastern District of Michigan pursuant to 28 U.S.C. § 1441(b).

  In support of its Notice of Removal, State Farm states as follows:

           1.   State Farm Mutual Automobile Insurance Company (“State Farm”) is a

  corporation duly organized under the laws of the State of Illinois with its principal place of

  business in Bloomington, Illinois.

           2.   On or about November 26, 2018, Plaintiff Executive Ambulatory Surgical

  Center LLC (‘Plaintiff”) filed the above-captioned civil action, No. 2018-170082-NF, in the

  Third Circuit Court, State of Michigan. See Summons and Complaint, attached as Exhibit

  A.

           3.   Plaintiff alleges that it is an assignee of Tamika Burrell, a Michigan resident.

  Exhibit A ¶3-8.
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18             PageID.2    Page 2 of 34



         4.     Plaintiff is a Michigan Limited Liability Company whose registered agent /

  registered office in located the Canton, Michigan. Exhibit A ¶1 & Exhibit B.

         5.     In its Complaint, Plaintiff claims to be seeking $129,344.60 for No-Fault

  benefits from Defendant for an August 19, 2014 motor vehicle accident involving Tamika

  Burrell. Exhibit A ¶13.

         6.     The summons and complaint were served on State Farm on or about

  December 3, 2018. Exhibit C.

         7.     The claims being brought by Plaintiff against State Farm exceed $75,000

  as stated in the complaint. Exhibit A ¶13.

         8.     Therefore, a controversy exists between State Farm and Plaintiff where the

  amount in controversy exceeds $75,000, making this case removable to this Court.

         9.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332

  due to the amount in controversy and diversity of citizenship of the parties.

         10.    State Farm’s Notice of Removal is timely because it is filed within 30 days

  “…after the receipt by the defendant, through service or otherwise, of a copy of the initial

  pleading setting forth the claim for relief upon which such action or proceeding is based.”

  28 U.S.C. §1446(b).

         11.    The within Notice of Removal will be filed with the Clerk of the Sixth Judicial

  Circuit Court, State of Michigan, as required by 28 U.S.C. § 1446(d), and copies of the

  same will be served upon Plaintiff.

         12.    State Farm hereby relies upon its Jury Demand previously filed in this

  matter and demands a trial by jury on the claims at issue in the Complaint(s).

         13.    A copy of all pleadings filed to date in the State court matter are attached

  hereto as Exhibit D.


                                               -2-
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18         PageID.3   Page 3 of 34



        WHEREFORE, Defendant, State Farm Mutual Automobile Insurance Company,

  prays that this Honorable Court enter this cause on its docket and enter such further

  proceedings herein as may be proper and authorized by law.


                                                 JULIE A. TAYLOR & ASSOCIATES

                                                 s/ Kevin J. Bacon
                                                 Kevin J. Bacon, P69679
                                                 Attorney for Defendant State Farm
                                                 20750 Civic Center Dr., Suite 400
                                                 Southfield, MI 48076
                                                 (248) 945-3856
                                                 kevin.bacon.kjz3@statefarm.com
  December 31, 2018




                                           -3-
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                PageID.4   Page 4 of 34



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN

    EXECUTIVE AMBULATORY SURGICAL
    CENTER, LLC, AS ASSIGNEE OF                        Civil Action No:
    TAMIKA BURRELL                                     Judge:

                                 Plaintiff,
                                                       Removed from Third Circuit Court
    -vs-                                               2018-170082-NF

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY,

                              Defendant.


                                   CERTIFICATE OF SERVICE

  STATE OF MICHIGAN )
                    )SS
  COUNTY OF OAKLAND)

           Kathleen L. Porter certifies the following:
           That on the 31th day of December, 2018 she electronically filed copies of
  Defendant State Farm Mutual Automobile Insurance Company’s Notice of Removal, and
  this Proof of Service with the Clerk of the Court using the CM/ECF system and served
  copies on Gary R. Blumberg., Esq., by United States mail.



                                       s/ Kathleen L. Porter
                                         Kathleen L. Porter




                                                 -4-
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.5   Page 5 of 34




                Exhibit A
             Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                                           PageID.6           Page 6 of 34
                                                                   Original - Court                                        2nd copy - Plaintiff
  Approved, SCAO                                                   1 st copy - Defendant                                   3rd copy - Return

          STATE OF M1CHIGAN                                                                                                   CASE NO.
                         JUDICIAL DISTRICT
6th                        JUDICIAL CIRCUIT                            SUIliiMONS                             2018-170082-NF
                          COUNTY PROBATE

Court address                                                                                                                           Court telephone no.
1200 North Telegraph Road Pontiac, MI 48340                                                                                            (248)858-0344
Plaintiffs name(s), address(es), and telephone no(s).
EXECUTIVE AMBULATORY SURGICAL CENTER,                                                     STATE FARM MUTUAL AUTOMOBILE INSURANCE
LLC, AS ASSIGNEE OF TAMIKA BURRELL,                                                       COMPANY
                                                                                u         Resident Agent
                                                                                          CSC-Lawyers Incorporating Service Company
                                                                                          601 Abbot Road
Plaintiff's attorney, bar no., address, and telephone no.                                 East Lansing, MI 48823
GARY R. BLUMBERG (P29820)
15011 MICHIGAN AVENUE
DEARBORN, MI 48126
(313)230-1121


Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
along with your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed
by the court clerk.

Domestic V4e9ations Case
❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
  family members of the person(s) who are the subject of the complaint.
❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
      the family or family members of the person(s) who are the subject of the complaint. Attache-d is_a. completed case inventory
                                                                                               r--
  (form MC 21) listing those cases.                                             r ,P ~ i.
❑ It is unknown if there are pending or resolved cases within the jurisdiction~of=the family division;_o, f}tthe circuit court involving
  the family or family members of the person(s) who are the subject of the c-omplaint.. -j ~_-

Civi! Case                                                                                                   )
❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
❑ There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
   omplaint.
~   civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
                                                                             /+,„.•-                                         ,p            ~~I~iC1~l TJl~nff
   been previouslyfiied in              his court,          ~l     (~l~ WU~I                                              ~(l_                Court, where
                                 Xt~0l~- IcoolqN' ~v , S~i lnd                                         18--06 c03 ~/ ~-NF J ohn C~i 11G~
      it was given case number _L~S~_.LQi'?~~~ ~~1                     and assigned to Judge                           ~e n~ ~.
                                                                   J
   The action ~ a
                emns
                   i                             J pending.
                                        Is no longer                                          ~~"a~~~ ~~~' p I d~~.~
                                                                                                             ~~-~l ~ -.~hn
Summons section completed by court clerk.


NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a vuritten answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
      served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
      to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date                            Expiration date*                      Court clerk

                                                                        I
'This summons is invalid unless served on or before its expiration date. This documeni must be sealed by the seal of the court.
i~4c o1 (8/18) SUPAMONS                                                                              MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
              Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                      PageID.7       Page 7 of 34
       This case h been designated as an eFiling case. To review a copy of the Riotice of Mandatory
       eFiling visit ww.oakgov.com/efiling.


                                                            STATE OF MICI-IIGAN

                                      IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

                  ~ EXECUTIVE AMBULATORY SURGICAL CENTER, LLC,
                   as assignee of TAIVIIKA BURRELL,
                                                                                        2018-170082-IV F
                             Plaintiff,
                                                                                          Case ItiTo. 18- -NF
                      -Vs-                                                                I-IGn:
LO                i
~                                                                                       JUDGE D. LAIVGFORD
il-i
~                  STATE FARM MUTUALAUTOMOBILE                                          MORRIS
a                 j INSURANCE COMPANY,
~
0
N
                             Defeiidant.                                     .,
N
~..
~
                   GARY R. BLUMBERG (P29820)
                   MICHELLE L.R. EVERETT (P76943) '
                   JONATI-IOIV M. AIZKARI (P82201)
                   GARY R. BLUMBERG P.C.
                  ~ Attorney for Plaintiff
                  115011 Michigan Avenue
                   Dearborn, MI 48126
                      (313) 230-1121 - Fax: (313) 662-7621

                                                               Compii -':'.s=
                                           fCl-VII. ACTI®NS ARkSING OU3 0F THE sAME
                                           B'RANSP.C'C1OAd ®R oCCLJRENC7E A-S ALL.EGED I1V '1'l+iI s
                                           C®MI'LAI1oPI' HAS BEEN i'REVIOITsLY FgLED IIV:
                                           OA'.LA tt7D CoLTN'I'St CIRCUIT C©iJRT, WAYNE COLW'9'I'
                                           CnRCUl'I' C®dJRT ANIB 19Tx JUDIC1ALL DI sTRICT C®€JRT,
                                           MICHIGAN REHABILITATION SPECIALISTS, ET AI.. V
                                           STATE P FAMI 1%11T-PUAl AUTOMOBIb.E INsURANCE
p                                          CfyMr"'141lY, CA,.>E No. 2017-a6o194-AV, A-VD IS leTQ9
                                           g.ONGER PENDING BEFORTs THE I-.QDNORABLL. SHAI,nNA
                                           xCUIIAR. TAMIKA BURREL3. v S'rATE 117AR-M ii'1UTUAL
                                           AUT®MOBI1,E 3N.~'sURAIeTCE CoMPAI•d-1?', Cri.,sE 1lTo. 18-
                                           ¢zu7634-1~T'F AND ds CURRE, NT%.Y PETeIDING BEFGF~. I-I®T+7.
                                           JOHPtT H. GII.LIS. N®RTHWEST LABs, INC., AS ASsIGl°eTEE
                                           oF TAMY-KA BEJRREI,1, vSTATE iA'dM MUTUA-L
                                           AUl'®MOBIE,E nNSURANCE COMPANY, C4SE NO. 1.8-
                                           2807i-~'iC, -4~`~TD 1S NO 1,ONe 1:3g PENDDtG BEFO~"~ H®let.
                                           SAIM A. S-ALAMEY.




                                                                      -i -
     Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18              PageID.8    Page 8 of 34




                    NOW COMES Plaintiff, EXECUTIVE AMBULTORY SURGICAL CENTER, LLC, by

            and through its attorneys, GARY R. BLUMBERG, PC, and for its cause of action against the

            I3efendant, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY hereby states

            as follo-vvs:

                    ~.      Plaintiff, EXECUTIVE AMBULATORY SURGICAL CENTER, LLC, is a
4
            corporation licensed to conduct business under the laws of the State of Michigan and at all

            times pertinent herein was conducting business in the City of I3earborn, County of Wayne,

            State of Michigan.

                    2.      Defendant, STATE FARM IV"1UTUAL AUTOMOBILE INSgJRANCE COMPANY

        I is a corporation, duly organized and existing under the laws of the State of Michigan and, at

        ~ all times pertinent herein, was, and currently is, conducting business in the City of Pontiac,

        i County of ®alcland, State of Michigan.

        ~          3.       On SEPTEMBER yfi, 2018, Plaintiff, EXECUTIVE AMBULATORY SURGICAL

        I CENTER, LLC, obtained a valid, enforceable assi.gnment for payment of services rendered,

        j exclusive of future benefits as prohibited under MCL 500.3143• (ExhIlbIt A)-

                   4.       Pursuant to MCL 600.2041, "every action shall be prosecuted in the name of

        ( the real party of interest."

                   5.       Plaintif ; EXECUTIVE A14BULA.TORY SURGICAL CENTER, LLC, as assignee
vo
        I of the injured party, is the real pa.rty of interest and as such, EXECUTIVE AMBULATORY

        I SURGICAL CENTER, LLC, has the right to prosecute this action against Defendant, STATE

        I FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, pursuant to MCL 600.2041.

                   6.       A]l rights, privileges and resnedies to payment for health care ser-Oces,

            products or accommodations provided by EXECU'I'IVE AMBULATORY SURGICAL

       1, CENTER, LLC, to the injured party, TAMIRA BURRELL, for which the injured party is or




                                                        -9-
           Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18             PageID.9    Page 9 of 34




               may be entitled to under MCL 500.31oi, et seq., the No Fault Act, have been assigned to

               Plaintiff,, EXECUTIVE AMBULATORY SUROICAL CENTER, LLC, hereto attached as

               Exhabit A.

                      7.     As a result of said assignment, Plaintiff, EXECUTIVE AMBULATORY

               SURGICAL CENTER, LLC, bears the burden of pursuit of payment for health care sei-vices,

~              products or accommodations, protrided by EXECUTIVE AMBULATORY SURGICAL
~
N
cc
               CENTER, LLC, to the injured pai-ty.
~
0
                     8.      The claims set forth in this Complaint are being made pursuant to the
T
N
~     ra      assignments previously referenced herein.

                     9.     On or about AUGUST 19, 2014, TAMIKA BURRELL was insured vndth

               Defendant, STATE FARM MUTUAL AUTOIVIOBILE INSURANCE COMPANY under the

              pi:ovisions of an automobile insurance policy issued by Defendant, STATE FARM MUTUAL

              AUTOMOBILE INSURANCE COMPANY to TAMIKA BURRELL that was then in effect in

              I accordance with the provisions of IVICL 500.31oi et seq., the No-Fault Atitomobile Insuranc.e

              I Act, and for which applicable premiums Nvere paid.

                     lo.    On AUOUST lg, 2014, as a result of the motor vehicle accident, TAMIKA

              I BURRELL sustained accidental bodily injuries within the meaning of STATE FARi~i

              j MUTUAL AUTOMOBILE INSURANCE COMPANY's policy and the statutory provisions of '
5-4

❑             I MCL 500.3105.
w
J
L                    11.    On or about AUOUST 19, 2014, Plaintiff, EXECUTIVE AMBULATORY

             J SURGICAL CENTER, LLC, incurred reasonable and necessary expenses for TAMIIC3

             ( BURRELL's care, recovery, or rehabilitation, including allowable expenses per MCL

             1 500.31o7(1)(a)•

                     12.    Pursuant to MCL 500.3107, personal protection insurance benefits are payable




                                                           -n -
           Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18             PageID.10      Page 10 of 34




                for biIls incurred for reasonable charges for products, services and accommodations for the

                benefit of TAMIKA BURRELL's care, recovery, or rehabilitation, and said benefits are

                payable to Plaintiff, EXECUTIVE AMBULATORY SURGICAL CENTER, LLC.

                       13. Plaintiff, EXECUTI)TE AMBUL.ATORY SURGICAL CENTER, LLC, has

                provided reasonably necessary products, services and/or accommodations to the injured
~
                party and continues to do so, resulting in the folloiAring outstanding balances:

                       a.       DOS - 9/18/2018 =$129,344.6o

                (E7Ghiblit B)

      22               Yq..     Reasonable proof for full payment of personal protection insurance benefits

                has been or will be supplied, but STATE FARM MUTUAL AUTOMOBILE INSURANCE

                COMPANY has refused to pay benefits.

                       15.      Defendant, STATE FAR1V! MUTUAL AUTOMOBILE INSURANCE COMP_aNY

                has refuased to pay TAMIKA BURRELL and has continued its refusal to pay TAIVIIKA

9               BURREI..L's assignee. Defendant, STATE FARM MU'TUAL AUTOMOBILE INSURANCE

               I COMPANY has unreasonably refused and/or delayed in making proper payments to

               I Plaintiff, EXECUTIVE AMBULA_TORY SUROICAL CENTER, LLC, of personal protection

               , insurance benefits in accordance with the applicable no-fault and contract provisions.

                      16.       Defendant, STATE Fr~1.ZM MUTUAL ATJTOMOBILE INSURANCE COMPANY
Iro

®              `has unreasonably refused to pay and/or delayed in mal:ing payment of no-fault benefits,
w
J
LL             I contrary to MCLA 500.3148, for which an attorney fee will be sought.

                      WHEREFORE, Plaintiff, EXECUTIVE AMBULATORY SURGICAL CENTER, LLC,

               I demands judgment against the Defendant, STATE FARM MUTUAL AUTOMOBILE

               + INSURANCE COMPANY, in the amount of $129,34.4.60, plus interest under the No-Fault




                                                             -a -
          Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                PageID.11   Page 11 of 34




               Insurance Act, MCI,A 500.31-42, and interest under the pre judgment interest statute, MCT A

               600.6013, costs and no-fault attorney fees, if awarded by this Court.

                                                                   GARY R. BLUMBE y PC
                                                                         i
                                                                             1
                                                                   GA-RI' R. B s UMBER 2g82o
                                                                   Attorney for Plaintiff
N                                                                  1601s Michigan Avenue
~
~                                                                  Dearborn, MI 48126
c.i                                                                313-230-3121
~
00
~
               Dated: November 21, 2oy8
a
N
~
~
N
—..   ~
      ~




r~




VA


Q
w
J
LL




                                                           — ri—
FILED Received for Filing Oakland County Clerk 11121/2018 12:55 PM   Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.12   Page 12 of 34
         Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                                PageID.13        Page 13 of 34




                                                   A ~:iY NMENT OF RIG~'~'~s
                                                                        ._. .


         .   . .
     I~ aLtniltl\anli'.: _ ~_-~~—~-3
                                   - ~                            ~.   _ (`Asszgfior")

     R-ledical Frovider: Lxicutive Ambulatonyr SttrUical Center. £ T.,C (::Assignee")

     Assibnor acknowledbes that lie/she has received treatine,nt; products, services andlor acconintodations
     (collectively the "Services") from Assignee and that Assigstor has incurred cliarges for suelr Services.

     For craluaLle consideration as set forth herein, Assignor hereby certifies titat t7pon execution of this agreement,
     Assi.gror lias incurred ch.arbes with respect to Services frorn Assigne: e>n or bel'ore the ddte of execution for
     which ti7e rights, privil.ebes, claims and reniedie.s for payment ior each of those Services are hereby assigned to
     Assigt2ee.

     Assirnor uttderstan.ds tlus Assigrtmexrt is e.ffe.ctive and irrevoeahle (subJect to tiie telmtnatlott provisfon beloW),
     a_s of today's date, and in ftu•therance of the Assignm,ent, Assignor acknowledges the followin9:

     r his is an assignrnent of ti-ie riglzt to enforce payrnent of charges incurz-ed fot• Services, for wliich charges are
     f ay?:tbl;; utrdes- a.ny pol.icy of insur•ance, contract, 1egal clairn and/or statuie. Sttch assignment shall i7ichtde, in
     As:•,ignee's soie discretion, the right to appeal a payment denial under any procedure outl
     inecl in any insurance policy, contract or statute and/or the ri.ght to file suit tcs enfcree the payment of benefits
     dt.zc. or pa7t cltse for tl.ie Services incltaed and resulting ch.arges.

     l:or aIl purposes of enfo=.'cenlent of tlris Assign.ment, Assignee or its agesxt is designated as nry attorney in fact
     with. respect to any r,ction taiten in pursiait of payr.ient for Services provided. by Assigtiee_ In the event Assignee
     liic.s sltit to enforce paytnent of benefits due or past clue for the Services, Assignor consents that such suit raiay
     bc pi?rst.ed solely in Assignor's name or hy Assignee o.n behalf of Assignor, as Assigtzee's sole discretion.
     r;ssignor furtlier agrees to cooperate and assist Assignee to enforce the payment of bc;nefits.and authorizes
     !`tssitzne e to speak vvith Assigrior's attorneys and reprisentatiifes reg_i-rding any and all aspects of stich legal
     claii:ns.

     lissigr.or and Assignee agree that as conslderation for this assi;Ynient, :~ssigr<ee assuir_es the Lurden, otheriv.ise
     Lorn b} tl3e .r~ssignoa•, to ptirsue payrnzzit for Services .rendered oy the Assigiiee, zi-on~ t1;e insurance company or
     entity responsible to pay fctr such Servir,es. This rnay include Assignee doi?zg sc7n.e or all of the following: ( i)
     subtnittint~ its bills directly to the insirran.ce cc~tizpar y or entit3r; (2) pt?zsrtint; the insuraxtee cotupany- or ent.ity
     whiclY is responsible to pay Assignee's bills for payrnent of Assignce's bills, (31 incurring arty expelise
:
!~
     associated with Isut•suing payYiient of A.ssigttee`s bills, (4) hiring or retaiiiiiig the serrices of an attomey or
     collectioti a;ency to pursue paytnc;nt of Assignee's biiss.
O
w    t o ihe extent that Assignot• or his representatives receive ariy award by judgrnertt, se-ftleanent, arbitxatioi3 or
J
ti    t.i2eru ise: pertaining to or camprisina any portion of the Services, Assi~,~nor cortserts to assi~ suc.h portion of
     such 3ward to Assignee until Assigr7ee has received paytnernt for. the Seti7ices. A,ssignor further acknotivledges
     Gind agrees that this agreement shall, for all purposes, constitute a lien ota any such award in favor ot: Assignor
     and :'1ssi~nee is attthorized to provide L~otice of this assignsrtent to atty party ~vho rnay receive such an award 'ui
     favor of Assignor pertaining to or conzprising any portion of the Serclices.

     `l"his assignment shall not reduce, diminish or irnpair Assignor'.s abligation to pay Assignee for the Services attd
     Assignec acknowledges that, at any tirne hereto, Assignee nis.y purs?.te Assign.or directly for payme:it for the
     Serviees irrespeetive of tliis assignment.
           Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                             PageID.14        Page 14 of 34


       T}us assignment shall be irrevoeable unless terminated by miitual agreement of .tlssignee and Assignor in
       v,Jritinl;.

       Itssig2 ior and A.ssignee agi•ee that in : he event an.y teznls or provisiotis of this agreenient are declared i►ivalid or
       tiiieiiiorceable by any Court or pederal or State Government Agency having jurisdiction over the subject .nlatter
       oi'this agreenient; the rema►`_ning terms and provisions that are not a#fectecl thereby shall remain in full force and
       effect,        r~ ~
                       ~                        ~                L~
       I:'aCient Signatur ' ° "                                       `:Assi
                                                                       __.   nor-'
              y

       C►ate~._
~
~
Ln
~
N
r
00
~
O
N
1
T'
N
r
c--

x
~
v
U
 ~
....
 c
 Z3
 0
U             •
~
c
~
~
 m
O

 ~
 c
i.~
 ~
w0
-o
 w
 >
.~                                                                                   ~
 u
(U
0~


O
lIJ
J_
U-
                                                                      Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.15   Page 15 of 34




                                                                                                                            I
P9LED Peceived for Piiing Oakland County Clerk 11/21 /2018 12:55 PM




                                                                                                      ~
                                                                                                          ~
                                                                                                              A
                             Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                                                                                                                            PageID.16                                Page 16 of 34

                                                                                                                                                                                                          STATE FAP.M                                                                                          ~
             ~~.i •=.-~                                                                                                                                           .
                                                                                                                                                                                                          P.O. B07C 106170                                                                                     ~

             HEALTH INS1'RAWr E
                                                                1'L
             ias~:;q':.. ~ 3.? ~hn~.^,3;',i;..:;vlr•ciiilr. ci~.Ms    .41`6 FGRN'                                                                                                                         ATLANTAGA 30348
                                                                   a:Ca~SJl,.c •Tr.6,                                                                                                                                            .
                 .    :.ii
                                                                                                                         Page 1'o.f2.                                                                                                                                                             .. ...
             i+maa.G ,                                                                                                                                                                                .             .     .     •                                                   ~.
                                                                    7YitCdR@                       CFfrVdlPk"A: ''         f      {~                         F~ECf~+~                CT?i~. Y               ti S t.t) vt1A~EP                                   .;P+. f t.•gr::t.*. t:i In~r :1            ;F
                                                                                                                                                                    s
                                                                    1;1+'a:tA,"~'J:i
              , .. .            ..; ~..• i tc.:.:.c,
                                                ._.. -... . ~t•h                                                                                                                                                                                                       n:'r.af _ ...._.... i
                                                                        ! 5S•fta L1~a;                          ~ 3E                                                        ~t                   a                       e           e ^~ s~.ri ; Uanx aal..'tz~
              k3Uii.ItELL TAlbI1KA
         ..__._...._.....___..._.._                                                                                                                                                                       . .. .
                                                                                                                                                                                                                          ''                                                               '
                                                                                                                                                                                                                                                                                                                 ;~
                                                                                       ---          ..~__                                                                                                                                                                         "« ~_ _ i~
                ?.,?:th't'S .+•.t)OR£fi5 Itics.. 9i+t rki ~~~                                                        ~. FAi iFaYT CtiEIA'1WSt11P 7Cq t\SiMEG                                         INSURE&&ADDPESS 0•,.On~b911 ~
              16842 AVON AVE                                                                                             sa: . sa~t:w(~ ct;az~—~                                ~ 7--t ( 16842. AVON AVE
                                                                                                                                                                                ~"+•t--~._.t_c.~_
                                                                                                   ;11~iIITe s. z~~a:~ec. FoP I:.,cc u-
             DETROIT
~       '__...
                                                          TeEP :ctm',ff
                                                                  in     A aaNi
~
~,
        ;asi.........
              9                   ._ ....:. .__
                                                         {i<OtiE
                                                         1 ~~
                                                          .
                                                                        :ea
                                                                         ~
                                                                            C

                                                                            .
                                                                                                                ~~

                                                                                                                       _
                                                                                                                          CC
                                                                                                                         82P ;
                                                                                                                                { "~~-~ 7Ei.F.i•'r{r!M~ dG .'kta,L98~GtCri
                                                                                                                                               ~ r ~
                                                                                                                                                     t
                                                                                                                                                                                   ;i             4
                                                                                                                                                                  __       ..~.._.~
N            -!3T!'_s'•;~;,:iFi"StinRiC;taai}4anxf.t=e:slf:ars.Rtkt>~41t~n:} SCIS2h7'lEhTS'tXribll~Yft'rL4F1UTU: i.ItiSl14~F9S:°OLICY~+RWPf~fl•r~SAPftk~3£9
                                                                                                                       ;                                                                                                                                                                                   F
~-
00             +3rY.+~n ': 3' Rc '3 f+Ql.:c T' 6e; f.•.fdULP
                                                           1KJni8NF                                              ~;Y.' Ei,aPi.tiYrRENT4 !C :co::i t;t Pr:+::twc i                                & k1:ii!Fl3Dr3 DATE OF FiR't7:' '                             _- ^o6Y.                                        iittYYJJ

                                          - - UFd'i ~                  - _ _ ~. ~                                                 ~JYEs uX ~:;:
                                   S'•':C::Y:it;;.)                                                              ~ b..~i1lY}A':S:IfJt?I7?                                 YiJiCE tSt6Se} i+. C+Titl"lR'.t:lrL'hd ID:(Cwx*~nsian D~ tiix:Ci                                                                     •~

~                     •                                                                                 .
                                                                                                                                  M. . ©r~ ..~I
                                                                                                                                           M _....
                                                                                                                                              _                                                                                                                                              ..._~
                                                                                                                     ~.~ty?F~! aGCIC•E1iTr                                                       c. I!lStii,ANCL fstd!J,VMiE OFF %'ttGGF"rAAt t4iJ11f.                                                     ;
                                                                                                                                                            MNo .                                    STATEFARM                                                                                             1
                                                                                                                                                                                                                                                             ._.        _f
                                                                                                                     -W. C.AI&A ctx7,9 ;~va
                                                                                                                                         Qna E~ af!ri>v't                                        C. tS '(i~Ef+E• %'.rb:;?'E ES=4 A1. TN 9"
                                                                                                                                                                                                                                        etlErl7 i'tAM?                   ,t i1~
                                                                                ~                   .                                                                                            ~ ~ YES ~ r10 _ #},bs: ~•cznplfitr ~s 4. !:e. end ~.:.               .
N       . . ... _....._.. .__ .....                                                                                                     ~
                                              RCRb       BdCK GF °CRAl                                  1"xi^.,!4NG ~tf19 F05#n.                                                                  3. NtStSPWSCR. Ju.Rt±vRlacO P.w~iS~.(i ~ SiG::ATUH;- la>itesr4             il
V                     ::stt:iS ;s, 3rfF ~ F.:3F£sPtSGa;~Ys:,SIGN/1 iW8 tau!rr~i;vtks~afsffif~e1w! ra ia!:eflrer;riknr•fitlsr sti~~a.Y.                                                               oaytceru c` nx;~ef.!»r+st ab *A :r.s ~+::~.u~rwdry,yras•a,: a~ h,r
~                      .•exc::. Y.::s t~.,,:.n i^; w:.rP~sya Fa.•r„w!? M;~::s rnrren 5t~oe"~ u,hor:5etisYs~+r:c,P ta risu P• ~~, Y:f a aceR:'s ~=Fyrs:ea;;s                                          s9ti~og  d~sc+iliEd'WAvn.                                               ,•' 1
C                :: t3~::,                                                                                  .        •              ..                            .                                   . . . . . .. ... .
~                     ...    .. SIGNATURE ON fiILE                                                                                       0918201$
                                                                                                                                         .                                 .
                                                                                                                                                                                                                        SIGI~rA'1'TJRE
                                                                                                                                                                                                                              .        ON:FILB
Q                             .. ....._        _           :_.       ..._....._                         '                                                                  ._._..._.__._                                 ........._.._.,.r..._.._.r.........~_..._.. ..I..A . _._ .............. -         1.
                                                                                                                                                                                                                                                                                                                      :
                                    .n.4•!v
                                    J'E.;+'='i.:E%$}.t#J:6'?Y"i•~'Rx^s!#~IC:Y,7f+1?; 9w.C77MllATE                                                                                                ttl.:EAT£3jsfttcL!~'Jh + Yif)f1X NJ U~ h7 C~Giti?'+7iy 13
                                                                                                                                                                                                          mnt_ , u0 h6k-yY4                                                                                !• t,(
                                                                                    1                                                        ;h/hf t S70 a                  YY
                                    1 ~1
~                   1 1 t~ _I't
              _ ,Qb ...............                      _ 4•31                                                                                                                                                                   r -
C                    : : ,.: : :: ='     uc;ii-jt%tRLPlt1RLi7HKu23OitN•.^.= -~s.+ ~i'~~~'c
                                                                                   '     ~'~wk
                                                                                           ~:.,.. :• ~ c::.                    ''                                                         a;:. 58 t'ro99~6AYE S3Etxt'•~
                                                                                                                                                                                                                   Ff) ~O CFIRt+~t4i' ~ ES -
                                                                                                                                                                                                                                  ~ NV"                                                                           .
m                                                                                                         u.~ :~e~_
                                                                                                              '
                                                                                                    ~ ~~770~49107   r:~+~ .::~~_'~~                                                                             ►ata x ~;%                &vi•                  ~s+ ~
Y              D~: 7_A~r10RAN0 LUCIA_
                                    1viD                                                     _ _ jrvrilt~                                                                                             ~t.: ;                                  _ '         ro                       _._........_.~
     -           .            ..::~(`.; klfi itc=a>:rfd: ~:ii:: iC'ioS.i'ii7ai4s .".t :a7►'.X'.)                                                        •     '                 :                2iL AU76lOTc I:A3?'. • •                 '      •    - S i.i•,:w.~',:;akB • _.
O                                                                                                                                                                                                                                                                                                                 it

                                                                          Pt iN,ils~ :?lotRs,i 4d
                                                                                                to eandFe qr,a b¢tasv
                                                                                                                                                                                                      El- m ,.. NG
                                                                                                                (A'(i! IC[t l                                                                                                                  c)Rtc~iaae~a?.rco.                                                         I
                                                                                                                                                            "tl' 0                                    ~                                                                                                           :
—
c
_                ..M50020
                 :~
                                                                                                                                                              L                                  .1. oF1~jR;R11Y!1i:Rt~l73CJ t i~tf'rtAER                                                                  I+r
LL                        . _             ..               ! • i~ .                                    K. :~~._~__T-----
                                                                                                       3
~       ~ '; :. _ .__.._                                         ~ ~. _--~_  =_                                                                         . i.~i                        ~                                               ._
             :i"f:'
                  ~'~^s.':s.i3:DP"'i`CR'JrY,~
                                            r                          • 53.~ ^.l txW~iUCEcu~rs,<'~:~tv,~.':,.^.rt3ttP.r?USB..                C.                                                                                          s '. P;. •G ..- _.-..-....a.___,_ __._.1.'~
                                                                                                                                                                                                                                                                                    •{
~                  F>xn                  i4                                                           ti~S~rU.^:u :iC:rcrsisi5nC6sj      EIIkLaNO~&                                                                 :                  ~ c    •
                                                                                                                                                                                                                                             t~a3~~            F~E'vC+rifit!r~t',
~             >f4  49)     ~"f  AN.S
             _ _. _. ~... ~ n x. :..     D0                                            El:.;Q'        1FSGOG ~77 .          Ar4CtF1~F _~,~ A:`FS'E#1.                                           $                                    LLVS► f t1>CF
                                                     ~ •...,'st`;....:; t'.i` •—.-...                 , ,..
                                                                                                   ~ ' .,,.;..:.
                                                                                                        ;: ;::,::. •-....:    •^          P
                                                                                                                                                                                                                   .
 ~      ,                                  .i:t:...•-
                                           .             . .....
                                                                                           _..,:,:.
                                                                                                       .. .. ;, . ..: r,;';'                                                                    ": ~. w• • • ;:
                                                                                                                                                                                                              % ~;'. ;  ;, .v::           .         -
.-
       ,
                                 . ,. ... -•
                                   .       , .
                                                 .           ..:... ..._......
                                                                          ~....:,....     ....,_:,::
                                                                                    .:.....                                     . '.                                                 - ';x:T` - `.: •s:          -
                                                                                                                                                                                                     >.'r'•::,;::.t                  ".
~
v        09 13 18                                     ~                    4.         ~                 .             ;
                                                                                                                                                                                     AB'             85877 40., 1'                  t~r       ! 77Qi49!     41      ~
         __..._.........._. _..09. ....-
                                       l8 ~----,-
                                               18 24 ; _~.w.,._.t..,.-..:..,        2..i~1
                                                                              ..::•s•:.....
                                                                                                        '-._.,..     -,....    . -~
                                                                                                                         ......:.
                                                                                                                                          '
                                                                                                                                                                                                  —                                     _
N      .           •.                .....:.,
                                           ... . ...,•..:;•".':•
                                                    .. . . ...... . ....   ......:   .}. ...,._..     . ..;.,.. . .::1,      ...:
                                                                                                                                                                                                                            , .~•"•                 . •'~. ~ . . s x
                                . . . .                               .... :.  ..........     ..:....
                                                                                                  ,.:.....,.;::•<::.:,                           .~
                                                                                                                                    .. . ..~~r,.~i;                                                       ' ~'~~:;::;::
                                                                                                                                                                                                            p
       ,                                                                                                1, .... , .•::::.:.:.:                                                  ..                .. :it:k'Lt•~..                .  .      ,.                  _ ..
                                                                                                                                                                                                                                                                       -
~    >~•                    ,                                    ,                                                     ,                                                                                      ! hpi _..~•.S 177E?S49                   'r
            09 18 .. 18::.     . ._.._.
        .•_.____._...,_._....._.
                                  U9    18 1&` 24 .....: ( YL853                   : t:
                                    .. _..:..._.__,,..,_,....~____,.-...~-...,,...._
                         , . . .. . . . .....:                           ..: , ... ...~~----~-••---
                                                                                                                                                              i             ~ AB    '~ 9209 :'• 47
                                                                                                                                                                              __..-,:..._.~;..  -._ i 1
                                                                                                                                                                                                      .,~..r..rsx_....~_• ,..__.,.._ .:........:....~..:w
        ,.             ,                        . :.. : . . . ....
                                         . . :.•.::~.                                                                                                                                 -                          ;.•                                    ..                   . . .. .
O                                                                                                                                                                                                                                                                      1770~M19107    '.M~
J                         _. i _09 . 18- 18~
               09 I 8 . _ 18,                 ( 24,~          L :,20930_                                                                                                    ;        AB                   9130 + 40 ; _ 1 y ~~~
                                                                                                                                                                                                                              ru~;~
                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                            -. •_.--' -. -- ,~trr~
                                                                                                     ~::{ ;..                                                                                                   ~                                    4 •. T' •
     41          18 1$: 09 v 18      ~!...~-_.
                                         8 i 24       i 20936 -~:                                                                                                                           '             2004 10                     1(~ tat?,
~      , ,.09
                                                                                                                                                                            f AB                                                                                           •-: .,r: ..,_.~_. ;~f
            , ..___..__.._._.___.
                          .•      _. ,.
                                  ..  :......_ ~._-..
                                                •.: -,......; :.• .....~..~.,..-._-
                                                                           ... .... .---                                                                                    :                                                        --- ~-,._...~•.
                                                                                                                                                                                                                                             t• .----r                 :               .
     _
               09: !8 !8 ; 09                            1$  [8 ; 2A ... .                       ~= 69990 ~ 59 . TC                                                         j AB                          7384 38 :                   1              ro{+~ =       17705~19107'           r?Ij
                                                          .~ ~.....^......
                                                                   . .. . ; ... .. . — - _ ..
                                                                                              :...:.
                                                                                                  ..                           ...... : y 's ::                                                                                                :'• : i: ^~r-^~--r            ,
     51:                                                                         • ,~                                             ;•'~ .,, :•.
                                                                                                                                                 'k -         -       •                    ,:'.'`~ • ~1:~::":i::.;.".i~.:.;                  t •~ :             •
                                                                                                                                                                                                                                                                                            .
                09 18              _18 09 18 ' 18 ± 74 !                                              76000 j g9 : TC                                                                AB ._ 1854 55                                    1               ~nr ~
                                                                                                                                                                                                                                      ,.r,.._L............_:_..._,S
                                                                                                                                                                                                                                                                   11104.0167
             _,<. :                       al`:n,:Pr-f4..__._.-:.~1 ~:ti ! 2G~P$1i~!d7'S.~GCC`Ll~tlNt7.                                       4 2'l,~CE9T!>.551~28:7G71N
                                                                                                                                                     ~. n ft~rcw.
                                                                                                                                                                        GFlt>RIiE                                                         ~W.A! ~+ki!=1~1D         ~?.1`i.~ltv!:L?Cwtl-6;
                                                                                                                                                                                                                                                                                             ~
              XX-XXXXXXX                                            € 3; r`'              0000$87                                        t~~s.                                                                       (
                          : •! i:~fir if •''Y,Y ? ;=.i1 -%fE °'.?r`' tie~ ~ " 9$. $> !YV7^-FhitClTlk1~.Y7tQ51WEQF ! ~ HatJ                                                                       s3 sl.utt~.
                                                                                                                                                                                                          !'R    ~ • ~ ~ ~3~~ j 78~~g4_.~__~ : I{+
                                                                                                                                                                                                             eru~ct.!~r•Ca~»:+
                     ::c+t~y s•y:. t a~: a:.d^:f: :~e t~+ r~.  Executive AmbuiatorYSur~ieal     ~ Center                                                                                     I  Exectitive Ambulatory Surgica! Ccnier                                                                      r
                                                                                                                                                                                                                                                                                                           t. ~
                     ~-': ".': `•° '`::':''':' ''•e` :' Irr,°:h~^ t'';
                                                                17000 Executive Ylazu Drive, Ste 30.1                                                                                        j 17000 Executive Plaza Drive, Sta 301                                                                        i
                                                                DEAP..BORN, biI43126-2793                                                                                                   ` DfiARBORN, ly[148i?6-2793                                                                                    z,
                                                          ,....__.,.........___---_..___.__....   .._ - ..~                                                                                 ~..                   '.._.;.. .. ._•-__--_-... _..........., ...-....-.
                 s    -.. L 7.~h1oRA;~o ~iDa .-,F o9its~ls. ~ 13$60 S6356               "=':
                                                                                         t...    :        :..                                                                               ? 13860363~6          `a:'                                                                                     ,1
                                               t~~a ~'.U~,I s:as:i8h18 sE: r,~~.w.r.tft C.oYg                              P?.ErSSE Ff~tNT' GR TYf~                                                                 AI>P~~}E€i Qih. -s .3&-?i97 f~^vF.(+it l!'xY:i lq:f.9~,•, ;1
                                                                                                                                                                                                                                                                                                                          !
                                          '                                                                                                                                                                                                                                                                               :
                         Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                                                                    PageID.17               Page 17 of 34

                  It                                                                                                                         STATEFARM
                                                                                                                                             P.O. BGX 106170 •

            HEALTH ltiSURANCE CLAIFA FORDA
            A:hlttrAl-
                    .-'D 8",* NAWOUAL l,jW0.HW. r~LA!M 0*)MTTEf--p=1 Wilt                                                                    ATL'ANTA-GA 3,0348
                   PiCA                                                               Yage-2 of 2

                                                                                                 h PLAN                          Cl   22-0W13-234
                                                                   C]
                                                                                                         A                                          ~ At. 0wN*ftA:bmmm
            BIJRRFJL TAMMA                                                                               ,                                              MIKA
                                                                                                                                                      ix-
                                                                                    6, PATrvk-
                                                                                             , RMAT"SHW                       0                    06 NIX.suam),
                                                                                                                                   7AWOWT, A"PlOYLL1
            16842 AVON AVE                                                                                                    .M., 16. 442A: VQN AVE
                                                                         STAYE S. FIESE-RVJEDf.0Rr'q=- t                              CITY
            DETRQII'                                                    Ml'
~
            49219
                                                                                                                                                                       'ECA W:4W-18


                                 PALT`.i?Y? ocickwNumem.                                                      i'.lp
                                                                                      w;toYVLNT?(ii.:trfdm i).f                       ILMURf
                                                                                                                                           is PA4 MTN
                                                                                                                                           MA. .. -
                                                                                                                                                                                      wx
                                                                                              [JYES.                  p
                                                                                    t). AUTO ACCiDEgr


                                                                                                                                      0.                            PROaA"I NAW
                                                                                                   YES            NO


                                                                                                                                                      _x
                                  PEAD BACK Or FORMBEFORS C0Mfto2TTX6 810141MG.T MS. MftM.                                            I a. um 5 C ri E &A'Ai U 1) 4-
                                                                                                                                                                   0H2
                                                                                                                                                                     —M SICWZ
                                                           I as uoizo ft foome rd Any rood" or AlIv Womrjop m4w]"y                             'A.4" mo,fto             n
                                                                                                                                                 d*z*
                                                                                                                                                   .Ad.botcw.

                                  ......
                                             ON FILE                                        DATO...09182018
                                                                                                                                                                  URE ON FILE
                                                                                       li DATE                                        16.PATEWwag"Lo
                                                                                                                                                 ' T -9-Now 14 cx"MeN c
                                                                                                             06 ! VY
c:           7   NAN-1              PMVif'Lr,0A ID'rriFR sooRCE
7;                     ZAMORANO LUCTA MD                                   IM-i"[1770549107
                                                                                                                                      20. OUT2M LAS?
0
                                                                                                                                                      t
                                                                                                                                           cly. .0 No '
C0
             A MOM—.                         » !M4902—,
                                                                                                                                      -
                                                                                                                                      0.F"
                                                                                                                                         .C!A.At#THORpTt4.f OdtlkWP.
o                                                                              KA
                                                                                      U, mwmwwi~ OR SUPPUSS                                                                                                   IZ
                                       74~           TALArt-           Ull"-w4 C;~4                                    IIXAGJRIDM,
                                                                                                                          6wew .
                                                                                                                         i'                                                 0
                                                     Nf,                                                                           ~                                                  IIAGVOER)
                                                      -ry• LIMG Cptmopcs                                                                                      Foll
                                                                                                                             Z~
CU
L)                                                                                  j— S
                                                                                       -9                                      AB          .2423                                      l7i6491                 4c)


                                                       24                95938                                                 AB           2109.             1                       177054910.7
                                                                                                                          4
LLJ              9 u I Lt 99-              L8. 1 A     2 -4-, L                           .59 T                                AR          --2
                                                                                                                                            -109                                      1770549107   p
      4-1                                                                                                                                                                                     ,•
                                                       24                9~,16            .59     Ir:                          AB            642
                                                                                                                                              *      60 i     I                       1770549167~ ja

                                                                                                                                                              1                   -
             09. 18 19 - 09                18 19 1 24 1                  C 1889                                                AB f, -6600
                                                                                                                                       660 0()                                        4770         f0-
                                                                                                                                                                                                     7
                                                  777                    A~i

                  .1             Aww'
                                    '
                                    -           SSI-i EMN         2G.-P,.T!rNr8A0Q0UWr. !M.                                           M WrAL
                                                                                                                                           -CW40p                 20. AWW PAZI        zo. P..-Vd 1XI.- mxx-
            XX-XXXXXXX                                       10000887                                                                                       60, a        0 00
                                                                  v. aesvrA     fAOLftY ~QCAWVWO AW-AXION.                                                              (313 )789-5579
                                    WS 0%'X-2 loogso           Executive Ambul~t ory'Su~gical Center                                                 Anibulatory Sumical Ceriter
                                                             • 17000 Fmcutive Pim Drive, Ste 301                j 17000 Excax&i Ph= Drive, Ste 301
                                                              DEARB9~RN,-Nll 49126-2793.                                WOW, 148126-2793
                                                                                                                    DEAP.
                                                                                                      T.-                              ! .   -7                                             77
                        LZAN40R AN10iM DOAT:p 09--, IIA5              -&60 56 ~S-                      r - . i!,, iL UL600 36
                                                                                                                          .3.    - --   ,    . . .                                                    . 77;
                                                                                  PLEASE PR!tJT OR 77PE
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.18   Page 18 of 34




                 Exhibit B
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.19   Page 19 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.20   Page 20 of 34
            Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18 PageID.21 Page 21 of 34
  Filed by Corporations Division Administrator Filing Number: 201871534920 Date: 07/11/2018




                                                                                                                        Form Revision Date 07/2016

             MI / FOREIGN LLC ANNUAL STATEMENT (YEARS: 1993-PRESENT)
                                            (Required by Section 207, Act 23, Public Act of 1993)

Identification Number:                                           801696239

Annual Statement Filing Year:     2018

1. Limited Liability Company Name:

   EXECUTIVE AMBULATORY SURGICAL CENTER, LLC



2. The street address of the limited liability company's registered office and name of the resident agent at that office:
1. Resident Agent Name:      SAMER SULEIMAN
2. Street Address:           47087 HIDDEN RIVER CIR S
   Apt/Suite/Other:
   City:                     CANTON
   State:                   MI                                             Zip Code: 48188


3. Mailing address of the registered office:
   P.O. Box or Street
                             47087 HIDDEN RIVER CIR S
   Address:
   Apt/Suite/Other:
   City:                     CANTON
   State:                    MI                                            Zip Code: 48188


This annual statement must be signed by a member, manager, or an authorized agent.

Signed this 11th Day of July, 2018 by:

 Signature                                                      Title                                  Title if ''Other'' was selected
 Samer Suleiman                                                 Manager


By selecting ACCEPT, I hereby acknowledge that this electronic document is being signed in accordance with the Act. I further certify
that to the best of my knowledge the information provided is true, accurate, and in compliance with the Act.
                                                        j Decline
                                                        k
                                                        l
                                                        m
                                                        n               i Accept
                                                                        j
                                                                        k
                                                                        l
                                                                        m
                                                                        n
          Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18 PageID.22 Page 22 of 34
Filed by Corporations Division Administrator Filing Number: 201871534920 Date: 07/11/2018



   MICHIGAN DEPARTMENT OF LICENSING AND REGULATORY AFFAIRS

                                    FILING ENDORSEMENT


  This is to Certify that the 2018 ANNUAL STATEMENT

                                                     for


   EXECUTIVE AMBULATORY SURGICAL CENTER, LLC

                                               ID Number:             801696239




  received by electronic transmission on       July 11, 2018             , is hereby endorsed.

  Filed on     July 11, 2018        , by the Administrator.


  The document is effective on the date filed, unless a subsequent effective date within 90 days after
  received date is stated in the document.




                                                        In testimony whereof, I have hereunto set my
                                                        hand and affixed the Seal of the Department,
                                                       in the City of Lansing, this 11th day
                                                       of July, 2018.




                                                           Julia Dale, Director
                                                           Corporations, Securities & Commercial Licensing Bureau
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.23   Page 23 of 34




                 Exhibit C
          Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18                               PageID.24         Page 24 of 34




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19040785
Notice of Service of Process                                                                            Date Processed: 12/03/2018

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Mutual Automobile Insurance Company
                                              Entity ID Number 3461675
Entity Served:                                State Farm Mutual Automobile Insurance Company
Title of Action:                              Executive Ambulatory Surgical Center, LLC, as assignee of Tamika Burrell vs.
                                              State Farm Mutual Automobile Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Oakland County Circuit Court, MI
Case/Reference No:                            2018-170082-NF
Jurisdiction Served:                          Michigan
Date Served on CSC:                           12/03/2018
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Gary R. Blumberg
                                              313-230-1121

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.25   Page 25 of 34




                 Exhibit D
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.26   Page 26 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.27   Page 27 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.28   Page 28 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.29   Page 29 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.30   Page 30 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.31   Page 31 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.32   Page 32 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.33   Page 33 of 34
Case 2:18-cv-14094-PDB-EAS ECF No. 1 filed 12/31/18   PageID.34   Page 34 of 34
